DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Amendments
Claims 19 and 35 have been amended.
Claims 1-18 and 28 have been canceled.
Claims 20-27, 29-34 and 36 have been previously presented.
Claims 37 and 38 have been added.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In regards to claim 19 and 35, though Tseng(US Patent 8,810,599) teaches detecting image data points (col. 2 lines 5-27) and determine material properties of objects based on the data points (col. 5 lines 16-43), Tseng fails to teach assign spatial coordinates to said respective image data points in order to obtain object data points; and determine at least material properties of said objects based on said object data points, wherein at least spectral library data stored in a database or in a memory associated with the device is used for said determination, said spectral library data comprising an ensemble of material spectral characteristics corresponding to physical, construction, chemical and/or biological material properties wherein determination of an object material or determination of a material state of an object data point is performed in correspondence with 8844P027 - Amendment A - 3 - Claims WBD 51174596_1stored spectral characteristics associated with said material contained in said spectral library data by matching spectral characteristics detected by the imager with said stored spectral .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 01/31/21, with respect to claims 19-27 and 29-38 have been fully considered and are persuasive. Therefore, the 35 U.S.C. 112(b) rejection of claims 19-21 and 35, the 35 U.S.C. 112(f) interpretation of claims 19-34, the 35 U.S.C. 101 rejection 103 rejections of claims 19-36, and the 35 U.S.C. 103 rejection of claims 19, 22-24, 28 and 35 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931.  The examiner can normally be reached on Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Said Broome/Primary Examiner, Art Unit 2699